EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT
 
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is entered into as of June 1, 2005
(the “Effective Date”), by and between SulphCo, Inc., a Nevada corporation
(along with its successors and assigns, the “Company”), and Peter Gunnerman
(“Executive”).
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the Company and Executive agree as
follows:
 
1.  Employment.
 
(a) Term. Subject to the terms hereof, Executive’s employment hereunder shall
commence as of the Effective Date and shall continue until terminated pursuant
to Section 3 below (such period, the “Employment Period”).
 
(b) Position, Place of Performance and Duties. Executive will serve as the
Company’s President and Chief Operating Officer. Executive will have the
responsibilities, duty and authority commensurate with the positions of
President and Chief Operating Officer and will perform such other services of an
executive nature as may be prescribed from time to time by the Company’s Board
of Directors (the “Board”) and agreed to by Executive. Executive’s employment
will be based at the Company’s principal offices in Sparks, Nevada or such other
place as may be agreed to by Executive and the Board. In addition, Executive
will be available to travel at such times and to such places as may be
reasonably necessary in connection with the performance of his duties hereunder.
Subject to the last sentence of this Section 1(b), Executive shall devote his
full business time and efforts in the performance of his duties hereunder.
Notwithstanding the foregoing, it is expressly agreed that (i) Executive may (A)
manage his personal investments, (B) provide consulting services to existing
clients of Global 6, LLC, (C) engage in charitable or not-for-profit activities,
and/or (D) serve on the board of directors of up to one other company which is
not a competitor of the Company, in each case, in a manner that does not
materially interfere with his obligations to the Company hereunder, and (ii)
neither the Company nor any officer, director, employee, shareholder or other
person shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities or to the income or proceeds
derived therefrom.
 
2.  Compensation.
 
(a) Base Salary. Commencing on the Effective Date, the Company will pay
Executive a base salary at the annual rate of $220,000, which amount shall be
reviewed annually and subject to increase (but not decrease) at the good faith
discretion of the Board (as adjusted from time to time, the “Base Salary”). The
Base Salary will be payable in substantially equal installments (no less
frequently than bi-weekly) in accordance with the Company’s payroll practices as
in effect from time to time. 
 

--------------------------------------------------------------------------------


(b) Bonus. Based on Executive’s performance and the overall performance of the
Company, Executive will be eligible to receive bonuses from time to time, the
amount and nature of which shall be determined by the Board.
 
(c) Equity Compensation. Executive shall be entitled to receive awards from any
Company incentive compensation plan applicable to similarly situated senior
executives of the Company, in accordance with the terms thereof and on a basis
commensurate with Executive’s position and responsibilities.
 
(d) Vacation. Executive will be entitled to (i) a minimum of three calendar
weeks paid vacation in each calendar year (to be taken at such times and in such
number of days as Executive shall determine), (ii) paid sick days as needed due
to illness or other incapacity, and (iii) paid holidays in accordance with the
Company’s policies for its senior executives as in effect from time to time.
Accrued unused vacation may be carried over for up to twelve months.
 
(e) Benefits. Commencing as of the Effective Date, Executive (and his eligible
dependents) will be entitled to participate in the same manner as the Company’s
other senior executives in any employee benefit plans which the Company provides
or may establish for the benefit of its senior executives generally (including,
without limitation, disability, medical, and other insurance, bonuses and
similar plans) (collectively, the “Benefits”).
 
(f) Reimbursement of Expenses. The Company will reimburse Executive for all
out-of-pocket business expenses that are incurred by him in furtherance of the
Company’s business in accordance with the Company’s policies with respect
thereto as in effect from time to time. Without limiting the generality of the
foregoing, the Company shall pay or reimburse Executive for charges relating to
the use of his cellular phone and business travel expenses, it being understood
that he shall travel on first or business class at his discretion.
 
3.  Termination. Executive’s employment hereunder will terminate upon the first
to occur of the following:
 
(a) Executive’s his death;
 
(b) by the Company or Executive (or his legal representative) in the event of
Executive’s Disability (as defined below);
 
(c) by the Company for Cause (as defined below);
 
(d) by the Company without Cause; or
 
(e) by Executive, with or without Good Reason (as defined below).
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Cause” means (i) Executive’s conviction of a felony, either in connection with
the performance of his obligations to the Company or which otherwise materially
and adversely affects his ability to perform such obligations, (ii) Executive’s
willful disloyalty or deliberate dishonesty, (iii) the commission by Executive
of an act of fraud or embezzlement against the Company, or (iv) a material
breach by Executive of any material provision of this Agreement which breach is
not cured within 30 days after delivery to Executive by the Company of written
notice of such breach, provided that, if such breach is not capable of being
cured within such 30 day period, Executive will have a reasonable additional
period to cure such breach. No act or omission on Executive’s part will be
considered “willful” unless done, or admitted to be done, by Executive in bad
faith or without his reasonable belief that such act or omission was in the best
interest of the Company.
 
2

--------------------------------------------------------------------------------


“Disability” means Executive’s mental, physical or other disability the
condition of which renders him incapable of performing his obligations under
this Agreement for a period of 90 consecutive days or an aggregate of 120 days
(whether or not consecutive) in any 12-month period. 
 
“Good Reason” means (i) a failure by the Company to comply with any material
provision of this Agreement which is not cured within 10 days after Executive
has given written notice of such noncompliance to the Company, (ii) any change
in Executive’s duties inconsistent with his positions as President and Chief
Operating Officer (including, any change in his offices or reporting
requirements), or (iii) at Executive’s election, a Change in Control of the
Company if, following such Change in Control, Executive is no longer the
President and Chief Operating Officer of the Company (or the surviving or
successor company, as applicable), or is offered a position not acceptable to
him.
 
“Change in Control” means (i) the acquisition by any person, entity or
affiliated group (other than Rudolf W. Gunnerman) becoming the beneficial owner
or owners of more than 50% of the outstanding equity securities of the Company
or otherwise becoming entitled to vote more than 50% of the voting power of the
Company, (ii) a consolidation or merger (in one transaction or a series of
related transactions) of the Company pursuant to which the holders of the
Company’s equity securities immediately prior to such transaction or series of
related transactions would not be the holders immediately after such transaction
or series of related transactions of more than 50% of the voting power of the
entity surviving such transaction or series of related transactions, or (iii)
the sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company.
 
4.  Termination Procedures; Effect of Termination.
 
(a) Notice of Termination. Any termination of Executive’s employment by the
Company or Executive (other than termination on account of Executive’s death)
shall be communicated by written notice (a “Notice of Termination”) to the other
party hereto in accordance with Section 8(a) below, which notice shall indicate
the specific termination provision in Section 3 of this Agreement relied upon
and, if termination by the Company for Cause, the specific reasons therefore.
 
(b) Date of Termination. As used herein, “Date of Termination” shall mean (i) if
Executive’s employment is terminated as a result of Executive’s death, the date
of Executive’s death, (ii) if Executive’s employment is terminated by reason of
Executive’s Disability, on the date Notice of Termination is given or such later
date specified in the Notice of Termination as the effective date of
termination, (iii) if Executive’s employment is terminated by the Company for
Cause, on the date Notice of Termination is given or such later date specified
in the Notice of Termination as the effective date of termination, (iv) if
Executive’s employment is terminated by the Company without Cause, such date
which is specified in the Notice of Termination as the effective date of
termination, provided that such date shall be at least 30 days after the date
such Notice of Termination is given, and (v) if Executive’s employment is
terminated by Executive, with or without Good Reason, such date which is
specified in the Notice of Termination as the effective date of termination.
 
3

--------------------------------------------------------------------------------


(c) Compensation Upon Termination.
 
(i) At any time that Executive’s employment is terminated, the Company will pay
the Accrued Obligations to Executive (or to his estate or legal representative,
if applicable) on or promptly following the Date of Termination. For purposes of
this Agreement, “Accrued Obligations” means (A) the portion of Executive’s Base
Salary as has accrued up through the Date of Termination which the Executive has
not yet been paid, (B) an amount equal to any unpaid bonus which have accrued
through the Date of Termination, (C) an amount equal to the value of Executive’s
accrued unused vacation days, and (D) the amount of expenses incurred by
Executive on behalf of the Company prior to the Date of Termination and not yet
reimbursed.
 
(ii) In addition to the payments required under subsection 4(c)(i), if
Executive’s employment is terminated by reason of his Disability and such
Disability arose from a job-related accident or other event, by the Company
without Cause or by Executive for Good Reason, then within 30 days following the
Date of Termination, the Company will (A) pay to Executive (or his estate or
legal representative if applicable), a lump-sum severance payment equal to three
months of his then current Base Salary, and (B) continue to pay the group
medical and dental insurance coverage premiums of fees for Executive and his
eligible dependents for a period of six months following the Date of Termination
as an “active employee” under the Company’s then existing plans.
 
(d) Other Provisions. The effect of termination on any stock options or
restricted stock granted or issued to Executive shall be governed by the terms
and provisions of any applicable option agreement, restricted stock agreement or
equity incentive plan. If Executive’s employment is terminated by the Company
without Cause, the Company will use its best efforts to secure Executive
alternative employment on substantially the same or more favorable terms.
Notwithstanding any other provision of this Agreement, (i) Executive will have
no obligation to mitigate Executive’s damages for any breach of this Agreement
by the Company or for any termination of this Agreement, whether by seeking
employment or otherwise, and (ii) the amount of any benefit due to Executive
after the date of such termination pursuant to this Agreement will not be
reduced or offset by any payment or benefit that Executive may receive from any
other source.
 
5.  Confidentiality. Executive will enter into a confidentiality/non-disclosure
agreement, substantially similar to the Company’s standard form of
confidentiality/non-disclosure agreement for its senior executives.
 
6.  Indemnification. The Company shall, to the fullest extent permitted by law
and by its Certificate of Incorporation and Bylaws, indemnify Executive and hold
him harmless for any acts or decisions made by him in good faith while
performing his duties to the Company, and shall at all times during Executive’s
employment with the Company, maintain Directors’ and Officers’ Liability
Insurance in amounts and on such other terms as agreed to by Executive and the
Board. In addition, the Company will enter into a separate indemnification
agreement setting forth the Company’s indemnification obligations to Executive,
in form and substance mutually agreeable to Executive and the Board. 
 
4

--------------------------------------------------------------------------------


7.  Company Representations and Warranties. In order to induce Executive to
accept employment as the Company’s President and Chief Operating Officer, the
Company represents and warrants to Executive as set forth below and acknowledges
that Executive is relying on such representations and warranties in accepting
his employment hereunder:
 
(a) The Company is in compliance in all material respects with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, and all other applicable laws, regulations, orders,
judgments and decrees.
 
(b) The registration statements, proxy statements, annual, quarterly and current
reports and other reports or filings filed with the U.S. Securities Exchange
Commission, and the press releases disseminated, by the Company since its
inception, taken as a whole, do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, including, without limitation, with regard
to the Company’s technology or other intellectual property.
 
(c) The Company is in compliance with all listing or maintenance requirements of
the Over-the-Counter Bulletin Board and has no reason to believe that it will
not, in the foreseeable future, continue to be in such compliance.
 
8.  General.
 
(a) Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be addressed to the receiving party’s address set forth
below or to such other address as a party may designate by notice hereunder, and
will be either (i) delivered by hand, (ii) sent by overnight courier, or
(iii) sent by registered or certified mail, return receipt requested, postage
prepaid. All notices, requests, consents and other communications hereunder will
be deemed to have been given either (A) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(B) if sent by overnight courier, on the next business day following the day
such notice is delivered to the courier service, or (C) if sent by registered or
certified mail, on the third business day following the day such mailing is
made. All notices, requests, consents and other communications hereunder will be
sent as follows:
 
If to the Company:  SulphCo, Inc.
850 Spice Islands Drive
Sparks, Nevada 89431
Attention: Chairman of the Board
 
If to Executive:    Peter Gunnerman
1250 Del Monte Lane
Reno, Nevada 89511
 
5

--------------------------------------------------------------------------------


(b) Entire Agreement. This Agreement (together with the indemnification
agreement referred to herein) embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(c) Modifications and Amendments. The terms and provisions of this Agreement may
be modified or amended only by written agreement executed by the parties hereto.
 
(d) Waivers and Consents. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent will be deemed to be or will constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent will be effective only in the
specific instance and for the purpose for which it was given, and will not
constitute a continuing waiver or consent.
 
(e) Successors and Assigns; Third Party Beneficiaries. All statements,
representations, warranties, covenants and agreements in this Agreement will be
binding on the parties hereto and will inure to the benefit of the respective
successors, heirs, executors and permitted assigns of each party hereto;
provided that no party hereto may assign any rights or obligations hereunder
without the consent of the other party. Nothing in this Agreement will be
construed to create any rights or obligations except among the parties hereto,
and (except for Executive’s estate or other legal representative) no person or
entity will be regarded as a third-party beneficiary of this Agreement.
 
(f) Governing Law. This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the law of the
State of Nevada, without giving effect to the conflict of law principles
thereof.
 
(g) Jurisdiction, Venue. Any legal action or proceeding with respect to this
Agreement will be brought in the Federal or state courts of Washoe County,
Nevada with competent subject matter jurisdiction. By execution and delivery of
this Agreement, each of the parties hereto accepts for itself and in respect of
its property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts.
 
(h) Severability. The parties intend this Agreement to be enforced as written.
However, if any court of competent jurisdiction determines any provision, or any
portion thereof, of this Agreement to be unenforceable or invalid, then such
provision shall be deemed limited to the extent that such court deems it valid
or enforceable and the remaining provisions of this Agreement shall nevertheless
remain in full force and effect
 
(i) Headings and Captions. The headings and captions of the various subdivisions
of this Agreement are for convenience of reference only and will in no way
modify or affect the meaning or construction of any of the terms or provisions
hereof.
 
6

--------------------------------------------------------------------------------


(j) No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Agreement, and no
course of dealing between the parties hereto, will operate as a waiver of any
such right, power or remedy of the party. No single or partial exercise of any
right, power or remedy under this Agreement by a party hereto, nor any
abandonment or discontinuance of steps to enforce any such right, power or
remedy, will preclude such party from any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. The election of any
remedy by a party hereto will not constitute a waiver of the right of such party
to pursue other available remedies. No notice to or demand on a party not
expressly required under this Agreement will entitle the party receiving such
notice or demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.
 
(k) Expenses. The Company shall bear its own fees and expenses incurred in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the indemnification agreement referred to in Section 5 hereof and
shall pay or reimburse Executive for his fees and expenses (including, legal
fees and expenses) reasonably incurred in connection with same. The prevailing
party in any legal proceeding to enforce this Agreement shall be entitled to
legal fees and costs reasonably incurred. 
 
(l) Deductions and Withdrawals. The Company will deduct from each payment to be
made to Executive under this Agreement such amounts, if any, required to be
deducted or withheld under applicable law or under any employment benefit plan
in which Executive participate.
 
(m) Counterparts. This Agreement may be executed in two or more counterparts,
and by different parties hereto on separate counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. This Agreement may be delivered by facsimile, and facsimile
signatures shall be treated as original signatures for all applicable purposes.
 
{Remainder of page left intentionally blank. Signature page(s) to follow.}
 

 
 

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Employment
Agreement as of the date and year first above written.
 


 
SULPHCO, INC.
 
By: /s/ Alan L. Austin, Jr.
Name: Alan L. Austin, Jr. 
Title: Vice President for Finance and Chief Financial Officer
 


 
/s/ Peter Gunnerman
PETER GUNNERMAN
 
 


8


 
 
 